ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 9/7/22 wherein claims 1-4, 8-11, and 19-21 were amended; claims 5-7, 12, and 13 were canceled; and claim 22 was added.
	Note(s):  Claims 1-4, 8-11, and 14-22 are pending.

RESPONSE TO APPLICANT’S AMENDMENT/ARGUMENTS
The Applicant's arguments and/or amendment filed 9/7/22 to the rejection of claims 1-11 and 13-21 made by the Examiner under 35 USC 103, 112, and/or double patenting have been fully considered and deemed persuasive-in-part for the reasons set forth below.  Therefore, the said rejections are hereby WITHDRAWN.
Double Patenting Rejections
	All outstanding double patenting rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.
Written Description Rejection
	The 112 first paragraph (written description) rejection is WITHDRAWN because Applicant amended the claims to overcome the rejection.
112 Second Paragraph Rejections
I.	All outstanding 112 second paragraph rejections, except the following, are WITHDRAWN because Applicant amended the claims to overcome the rejections.
II.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-11, and 14-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-4, 8-11, and 14-22:  Independent claim 1 is ambiguous because throughout the claim the phrase ‘therapeutic agent’ is used.  It is unclear if Applicant is overlapping agents or not.
APPLICANT’S ASSERTION
	It is duly noted that Applicant amended the claim to read on a plurality of therapeutic agents (claim 1, line 4) and a different therapeutic agent (claim 1, line 8).
EXAMINER’S RESPONSE
	Applicant’s amendment was reviewed and still deemed to be vague and indefinite for the following reasons.  In line 2, claim 1 refers to ‘at least one therapeutic agent’.  In line 4, claim 1 refers to ‘a plurality of therapeutic agents’.  In line 7, claim 1 refers to ‘a different therapeutic agent’.  In line 15, claim 1, Applicant refers to ‘the different therapeutic agent’.  In lines 17-18, Applicant refers to ‘a therapeutic agent’.  The various references to ‘therapeutic agent(s)’ are confusing because a plurality of therapeutic agents would include ‘different therapeutic agents’, ‘at least one therapeutic agent’ as well as ‘a therapeutic agent’.  So, it is difficult to follow the different therapeutic agents that Applicant is referring to determine which one(s) are be utilized in the different aspects of claim 1.  Applicant is respectfully requested to review the independent claim 1 for clarity.  Since claims 2-4, 8-11, and 14-22 depend upon independent claim 1 for clarity, those claims are also vague and indefinite.
	For the reasons set forth above, the various ‘therapeutic agent’ phrases are ambiguous.
	Note(s):  In claim 1, line 15, the term ‘therapetuic’ is misspelled.

Essential Steps Are Missing
	The 112 second paragraph (essential steps are missing) rejections are WITHDRAWN because Applicant amended the claims to overcome the rejections.

103 Rejection
	The 103 rejection over Yaari et al (Nature Communication, Nov. 16, 2016, pages 1-10) is WITHDRAWN because Applicant amended the claims to overcome the rejection.  

NEW GROUNDS OF REJECTIONS
112 Second Paragraph Rejections
Claims 2-4, 15, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2-4:  The claims are ambiguous because of the phrase ‘substantially equal comprises a variance of less than 10%’.  The term ‘comprises’ is confusing as it is open terminology and in combination with the terms ‘variance’ and ‘substantially equal’ does not establish meets and bounds or clarity of what one is defining as a ‘substantially equal’ value.  Did Applicant intend to replace ‘comprises’ with ‘is’?
	Claims 4 and 21:  The claim is ambiguous because of the phrases that refer to therapeutic agents.  In particular, there are several therapeutic agents as well as a plurality of therapeutic agents present in independent claim 1, so which therapeutic agent(s) is Applicant actually referring to?
Claim 15:  The claim is ambiguous because ‘the percentage of tumor DNA’,  ‘said identifying the efficacy’ and ‘the unique barcode’ as well as ‘said pre-administration tumor DNA’.  The claims recite the limitations because ‘the percentage of tumor DNA’,  ‘said identifying the efficacy’ and ‘the unique barcode’ as well as ‘said pre-administration tumor DNA’.  There are insufficient antecedent basis for these limitation in the claim.
	Note(s):  Claim 15 is directed to a pre-step and the terminology should be in the pre-step in order to have proper antecedent basis. 

ESSENTIAL STEPS ARE MISSING
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are those associated with identifying the efficacy of the therapeutic agent.

COMMENTS/NOTES
Due to the need for clarification of the invention and the record, it was deemed necessary to send a written communication to Applicant.

It should be noted that no prior art is cited against the instant invention.  In particular, the claims are distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the method of predicting a response to a subject afflicted with cancer as set forth in independent claim 1.  Yaari et al (Nature Communication, Nov. 16,  2016, pages 1-10) is the closest art.  However, the invention differs from that of the instant invention in the administering of a plurality of therapeutic agents and obtaining a fluid sample (blood, plasma, serum, saliva, lymph, urine, breast milk, cerebral spinal fluid, or seminal fluid) from the subject and evaluating as set forth in step (c) of independent claim 1.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        December 16, 2022